UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JAMES BOLAND, et al.,                )
                                     )
                  Plaintiffs,        )
                                     )
            v.                       ) Civil Action No. 10-1240 (ESH)
                                     )
CONSOLIDATED MASONRY                 )
CONTRACTORS, INC.                    )
                                     )
                  Defendant.         )
____________________________________ )

                                  MEMORANDUM OPINION

        Before the Court is plaintiffs’ motion for entry of default judgment. This case is an

action for legal and equitable relief under the Employee Retirement Income Security Act of 1974

(“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980, 29

U.S.C. § 1145. Defendant was served with the complaint on August 2, 2010, but has failed to

answer or otherwise defend this action. The Clerk of Court entered default on September 22,

2010. Pursuant to the Court’s September 27, 2010 Order directing plaintiffs to move for entry of

judgment, plaintiffs have moved for entry of default judgment pursuant to Fed. R. Civ. P.

55(b)(2).1/

        A court has the authority to enter default judgment when a defendant fails to defend its

case appropriately or otherwise engages in dilatory tactics. Keegel v. Key W. & Caribbean

Trading Co., 627 F.2d 372, 375 n.5 (D.C. Cir. 1980). Courts strongly favor resolution of

disputes on their merits, but default judgment is available “when the adversary process has been


        1/
         The Court has jurisdiction over this matter pursuant to 29 U.S.C. § 1132(e)(1), and
venue is proper under 29 U.S.C. § 1132(e)(2). The Court has jurisdiction over defendant
pursuant to 29 U.S.C. § 1132(e)(2) and Fed. R. Civ. P. 4(k)(1)(C).
halted because of an essentially unresponsive party. . . . The diligent party must be protected lest

he be faced with interminable delay and continued uncertainty as to his rights.” Jackson v.

Beech, 636 F.2d 831, 835-36 (D.C. Cir. 1980) (internal quotations omitted). A default judgment

is warranted if defendant is a “totally unresponsive” party and its default is plainly willful, as

reflected by its failure to respond “either to the summons and complaint, the entry of default, or

the motion for default judgment.” Gutierrez v. Berg Contracting Inc., No. 99-3044, 2000 WL

331721, at *1 (D.D.C. Mar. 20, 2000) (citing Jackson, 636 F.2d at 836). Given “the absence of

any request to set aside the default or suggestion by the defendant that it has a meritorious

defense,” it is clear that the standard for default judgment has been satisfied. Id.

       Although the default establishes a defendant’s liability, the Court makes an independent

determination of the sum to be awarded in the judgment unless the amount of damages is certain.

Adkins v. Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001). Pursuant to 29 U.S.C. § 1132(g)(2), the

Court shall award plaintiffs: (A) the unpaid contributions; (B) interest on the unpaid

contributions; (C) an amount equal to the greater of (i) interest on the unpaid contributions, or

(ii) liquidated damages provided for under the plan in an amount not in excess of 20 percent (or

such higher percentage as may be permitted under Federal or State law) of the amount

determined by the court under subparagraph (A); (D) reasonable attorney’s fees and costs of the

action, to be paid by the defendant; and (E) such other legal or equitable relief as the court deems

appropriate. The Court may rely on detailed affidavits or documentary evidence to determine the

appropriate sum for default judgment. Flynn v. Mastro Masonry Contractors, 237 F. Supp. 2d

66, 69 (D.D.C. 2002).

       Plaintiffs have filed the declarations of David F. Stupar, Executive Director of the


                                                  2
Bricklayers & Trowel Trades International Pension Fund (“the Fund”) and a representative

authorized to effect collections on behalf of the International Masonry Institute (“IMI”), and Ira

R. Mitzner, Esq., in support of the motion for default judgment. Based on the declarations, the

Court finds that plaintiffs have established damages in the amounts of $52,677.37 in unpaid

contributions to the Fund and IMI for work performed but not reported by defendant during the

period September 2009 through May 2010, pursuant to 29 U.S.C. § 1132(g)(2)(A); $3,308.83 in

interest on those unpaid contributions, pursuant to 29 U.S.C. § 1132(g)(2)(B); and $10,535.58

for liquidated damages assessed on unpaid contributions, pursuant to 29 U.S.C. § 1132(g)(2)(C).

In addition, plaintiffs are entitled to attorney’s fees in the amount of $4,847.00 and costs in the

amount of $567.00, pursuant to 29 U.S.C. § 1132(g)(2)(D).

       Therefore, pursuant to 29 U.S.C. § 1132(g)(2), judgment will be entered for plaintiffs in

the amount of $71,935.78. A separate Order of judgment will accompany this opinion.



                                                                  /s/
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge

Date: September 29, 2010




                                                  3